 

Case 3:20-cv-05910-LB Document 37 Filed 09/17/20 Page1of1

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

CAND 435
{CAND Rev. 08/2018)

 

TRANSCRIPT ORDER
Please use one form per court reporter.
GJA counsel please use Form CIA24
Please read instructions on next page.

COURT USE ONLY
DUE DATE:

 

 

la. CONTACT PERSON FOR THIS ORDER

David Truong

2a. CONTACT PHONE NUMBER

(213) 435-9729

3. CONTACT EMAIL ADDRESS
david.truong@tr.com

 

ib. ATTORNEY NAME (if different)

 

2b, ATTORNEY PHONE NUMBER

3. ATTORNEY EMAIL ADDRESS

 

 

4, MAILING ADDRESS (INCLUDE LAW FIRM NAME, iF APPLICABLE)

515 S. Flower Street 18th Fioor
Los Angeles, CA 90071

 

7 ATH EO EPORTER we ie FTIR; VE BLANK Yn CHECK BOX) oO FIR
ALL VAN

5. CASE NAME

U.S. WeChat Users Alliance et al

6. CASE NUMBER

3:20-cv-05910

 

 

8. THIS TRANSCRIPT ORDER IS FOR:

C1) APPEAL CRIMINAL
CV NON-APPEAL = CIVIL

 

11 In forma pauperis (NOTE: Court order for transcripts must be attached}

CJA: Do not use this form: use Form CJA24.

 

9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript fs requested), format(s} & quantity and delivery type:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. _ HEARING(S) (OR PORTIONS OF HEARINGS) b. with purchace of Sok tae paper or conde roe) c. DELIVERY TYPE (Choose one per line)
mint) fegrecy| Reseeignseneareans, | cman | “onan” |" [meme | UGS | ipa’ | som | arage| som | ous, | mgr | ma

09/17/2020 LB Hearing e oO O Oo Oo Oo Oo o O oO ° Oo
OQ oO Oo @) Oo Oo o o oO
OQ Oo oO oO © oO Oo Oo oO oO © Oo
Oo Oo Oo oO Oo Oo Oo Oo Oo oO Oo Oo
Oo o Oo Oo Oo Oo oO Oo Oo oO oO Oo
Oo Oo o Oo Oo o Oo oO Oo Oo Oo Oo

10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:

ORDER & CERTIFICATION (11. & 12.) By signing below, | certify that | will pay all charges (deposit plus additional). 12. DATE

se sIGMAT’RE 18/ David Truong | 09/17/2020

 

 

 

 

Clear Form

 

 

 

Save as new PDF

 

 

 

 

 
